Broyles, C. J.
1. “To give this court jurisdiction, the judge’s certificate to the bill of exceptions must state that it is true; and for lack of such certification the bill of exceptions will be dismissed.” Cady v. Cady, 161 Ga. 556 (131 S. E. 282).
2. The bill of exceptions in the instant case not having been certified by the trial judge as true, this court has no jurisdiction of the case, and the bill of exceptions must be dismissed, even in the absence of a motion to dismiss. Civil Code (1910), § 6250; Yarbrough v. Taylor, 44 Ga. App. 648 (2) (162 S. E. 721).

Writ of error dismissed.


MacIntyre and Guerry, JJ., concur.